UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6112



FRANK DOUGLAS,

                                            Plaintiff - Appellant,

          versus


WAL-MART CORPORATION PHARMACY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Cameron McGowan Currie, District Judge.
(CA-01-116-1)


Submitted:   May 15, 2002                   Decided:   June 6, 2002


Before LUTTIG, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Frank Douglas, Appellant Pro Se.    John Robert Murphy, MURPHY &
GRANTLAND, P.A., Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Frank Douglas seeks to appeal the district court’s order

adopting the report and recommendation of the magistrate judge and

granting summary judgment in favor of Wal-Mart on his 42 U.S.C.A.

§ 1983 (West Supp. 2001) complaint.    We dismiss the appeal for lack

of jurisdiction because Appellant’s notice of appeal was not timely

filed.

     Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, see

Fed. R. App. P. 4(a)(1), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).         This appeal period is

“mandatory and jurisdictional.”       Browder v. Director, Dep’t of

Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)).

     The district court’s order was entered on the docket on

November 2, 2001.      Appellant’s notice of appeal was filed on

January 4, 2002.*   Because Appellant failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal

period, we grant Wal-Mart’s motion to dismiss the appeal.         We

dispense with oral argument because the facts and legal contentions


     *
       For the purpose of this appeal we assume that the date
appearing on the notice of appeal is the earliest date it could
have been given to prison officials for mailing. See Fed. R. App.
P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).


                                  2
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                     DISMISSED




                                3